Jackson, C. J.
Section 1593 of the Code, which provides that “cotton, corn, rice, or other products sold by planters and commission merchants on cash sale, shall not be considered as the property of the buyer, or the ownership given up until the same shall be fully paid for, although it may have been delivered into the possession of the buyer,” does not include turpentine and rosin, so as to prevent the title thereto from passing to the buyer until fully paid for. Acts 1853-4, pp. 56, 57; acts 1857, p. 15; Code 1863, §1532; 8 Taunt., 430, 742, 752.
(a) "Other products” construed.
(b) The act of 1885 provides for including in §1593 of the Code crude turpentine, spirits turpentine, rosin, pitch, and tar, and thus gives a legislative construction to the section as it stood.
Judgment affirmed.